—Judgment unanimously affirmed. Memorandum: The verdict is supported by legally sufficient evidence and is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). County Court did not abuse its discretion in denying defendant’s motion for a severance; the core of codefendant’s defense is not in irreconcilable conflict with that of defendant (see, People v Mahboubian, 74 NY2d 174, 184). By failing to object to the charge, defendant failed to preserve for our review his present argument that the charge was erroneous (see, CPL 470.05 [2]), and we decline to exercise our power to review that argument as a matter of discretion in the interest of justice (see, CPL 470.15 [6]). (Appeal from Judgment of Cayuga County Court, Corning, J. — Criminal Possession Stolen Property, 4th Degree.) Present — Denman, P. J., Green, Hayes, Pigott, Jr., and Scudder, JJ.